Citation Nr: 1540189	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 21, 2010, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD) with severe major depressive disorder, with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & K.R.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1989.
This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO granted service connection for PTSD with severe major depressive disorder, with psychotic features, and assigned a 100 percent rating, effective July 21, 2010.  In December 2011, within one year of this decision, the Veteran filed a notice of disagreement (NOD) contending that the effective date of the grant of service connection should be earlier for the reasons indicated in the discussion below.  See 38 U.S.C.A. § 7105(b) (West 2014) (requiring NOD to be filed within one year of notice of determination).  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (absent a timely NOD, review of a "freestanding" earlier effective date claim is improper). 
In April 2013, the Veteran testified before the undersigned at a Board hearing held via videoconferencing technology; the transcript of the hearing is of record.

During the Board hearing, the issue of whether there was clear and unmistakable error (CUE) in the November 1991 rating decision, initially denying service connection for paranoid schizophrenia, was reasonably raised by the record.  See April 2013 Bd. Hrg. Tr. at 13-14.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board may not consider a CUE challenge to a final RO decision in the first instance; "[i]n such a circumstance, the Board is obligated to refer that theory of CUE to the RO" for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).  Therefore, the Board does not presently have jurisdiction over the CUE issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  
FINDINGS OF FACT

1. The claim for entitlement to service connection for PTSD that was granted arose from an application to reopen filed on July 21, 2010.

2.  Each of the multiple prior denials of the claims for entitlement to service connection for psychiatric disabilities became final in the absence of a timely and valid NOD or submission of new and material evidence within the one year appeal period.
 
3.  No document that can be construed as a claim for entitlement to service connection for PTSD was received between the most recent prior final denial in February 2006 and the July 21, 2010 application to reopen that was subsequently granted.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than July 21, 2010, for the grant of service connection for PTSD with severe major depressive disorder, with psychotic features, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.109, 3.155, 3.156(b), 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the earlier effective date claim being decided herein arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim.  There is no evidence that there are any outstanding records relevant to the claim. 

Moreover, during the April 2013 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim, and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board will therefore proceed to the merits of the claim being decided herein.

II. Pertinent Legal Criteria and Analysis

The Veteran was granted entitlement to service connection for PTSD with severe major depressive disorder, with psychotic features effective July 21, 2010.   This is the date of her application to reopen her claim.  She contends, in written statements and oral testimony, that she should be awarded an earlier effective date because of the fact that she was declared to have a mental illness by an Arkansas probate court in July 1991, and was involuntarily admitted to a mental health clinic for no less than 45 days.  Essentially, she contends that she has been disabled by her psychiatric disability going back to July 31, 1991 (the date of the court order) and therefore, should be awarded service connection effective that date.

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  There is no evidence or argument in this case that a claim for entitlement to service connection for a psychiatric disorder was filed within a year of the Veteran's May 1989 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.  

In this case, the claim for entitlement to service connection for PTSD that was granted arose from a claim to reopen received on July 21, 2010.  There have been several final RO rating decisions prior to the rating decision granting service connection for PTSD.  

In November 1991, the RO first denied service connection for chronic paranoid schizophrenia (claimed as mental disorder).  The Veteran was notified of the decision and of her appeal rights in December 1991.  The next communication in the record is a request for Social Security Administration (SSA) records in 1995.  In August 2003, the Veteran filed another VA Form 21-526 for major depressive disorder with psychiatric features.  In February 2004, the RO denied service connection for major depressive disorder with psychiatric features.  This rating decision was accompanied by a notice letter, informing the Veteran of her appeal rights.  In September 2004, she submitted a letter dated August 1991 from VA indicating that the Veteran was indeed hospitalized from July 8, 1991 to August 15, 1991.  Her court documents from 1991 were submitted, showing that she was ordered by a judge on July 31, 1991 to at least 45 days of mental health treatment at an in-patient facility.  In September 2004, the Veteran submitted a statement indicating that her records from 1991 be considered again and requested consideration of a PTSD claim; the cover letter from her representative (DAV) indicated that the Veteran was filing the VA Form 21-4138 as a claim for service connection for PTSD and that the evidence considered in 1990 be reconsidered.  

By way of a December 2004 rating decision, service connection for PTSD was denied; the Veteran was informed of her appeal rights when she was provided with that rating decision.  A statement from a private doctor was submitted along with a statement from a social worker; this evidence was considered in the RO's readjudication of the claim in April 2005 (which was also accompanied by a letter notifying the Veteran of her appeal rights).  In November 2005, the Veteran submitted a letter from child protective services, along with private treatment records and lay statements.  The claim was readjudicated in February 2006 (which was also accompanied by a letter notifying the Veteran of her appeal rights); this was the last final decision.  A handwritten letter dated August 2006 indicates that the Veteran requested copies of her entire case file.  The very next communication from the Veteran was the July 21, 2010 letter expressing her disagreement with the decision to deny the PTSD issue.  The next rating decision was issued in July 2011, which considered the July 21, 2010 communication as a claim to reopen service connection for PTSD; this claim was granted and the Veteran was assigned the effective date of the claim to reopen.

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed"). There are exceptions to this general rule, but none are applicable in this case as shown below.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  

In this case, the Veteran did not appeal the adverse determinations discussed above prior to the 2011 rating decision. As shown by the above discussion, none of the documents submitted after the prior denials could be considered a NOD, even liberally construed.  See 38 C.F.R. § 20.201 (although NOD does not require special wording, it must express dissatisfaction or disagreement with an AOJ determination, a desire to contest the result, and a desire for appellate review); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Moreover, none of the above-noted documents submitted within the one year appeal period following the prior final denials constituted new and material evidence.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.156(b)).

Thus the previous rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In addition, even if one of the previously denied claims for service connection for a psychiatric disability had remained pending (other than by the failure to recognize a valid NOD which as shown above is not the case), or there was an informal claim for service connection for a psychiatric disability that was not decided and thus remained pending, the subsequent denial of the same claim in February 2006 would have ended this pending status.  See Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008); Juarez v. Peake, 21 Vet. App. 537, 541 (2008).  Moreover, none of the statements and/or documents submitted after the most recent prior final denial in February 2006 met the elements of an informal claim under 38 C.F.R. § 3.155(a) or constituted a report of examination or hospitalization that could be accepted as an informal claim for benefits under 38 C.F.R. § 3.157(b).  

In addition, entitlement to service connection for PTSD was not based on a liberalizing VA law or issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.

The Board has considered the Veteran's argument that the RO's November 1991 decision did not become final because she, due to her psychiatric disability, was incapable of understanding the notification letter that accompanied the 1991 decision.  To this end, the Board notes that in December 1991, the Veteran was sent notice of the November 1991 RO denial which informed the Veteran that she had one year to submit an NOD to start the process of an appeal.  There is no evidence to suggest that the Veteran did not receive the letter; rather, she argues that even if she had received it, she would not have been able to understand the next steps.  The record evidence shows that the Veteran was hospitalized, under court order, from July 8, 1991 to August 15, 1991; she was hospitalized at the time she filed her original claim for service connection for a mental disorder in July 1991.  However, by the time of the 1991 RO denial, she was no longer admitted and there is no evidence rebutting the presumption that VA properly mailed the notice and decision to the Veteran.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to the RO's mailing of a VA decision to a veteran). 

There is a regulation that allows for an extension of time to file a NOD concurrent with filing of the NOD, see 38 C.F.R. § 3.109(b), however, no such request and NOD have been filed.  Similarly, laws regarding equitable tolling would not apply here.  Although the Court has not decided whether equitable tolling applies to the one-year period within which a veteran is entitled to file an NOD as to a rating decision, equitable tolling would not be applicable in any event, where, as here, the veteran has never filed an NOD with any of the prior rating decisions.  See Mason v. Brown, 8 Vet .App. 44, 54 (1995) (noting that "the time to file an NOD may be extended, or an NOD may be filed out of time, only when, as required by 38 U.S.C. § 3.109(b) [(1994)], such an extension or acceptance of an untimely NOD has been requested and good cause for it has been shown").  The only NOD filed since the November 1991 decision is with respect to the rating decision that is currently on appeal; no other prior submission can be construed as a valid NOD. 

In conclusion, the Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for PTSD earlier than July 21, 2010.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Therefore, under the laws and regulations pertaining to effective dates, the July 21, 2010 date of claim is the appropriate effective date for the grant of entitlement to service connection for PTSD, with severe major depressive disorder, with psychotic features in this case, and an earlier effective date is not warranted.

At this point, the finality of the 1991 rating decision could be vitiated only by a finding of CUE in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  As noted above, this matter has been referred to the AOJ for consideration.


ORDER

Entitlement to an effective date earlier than July 21, 2010, for the grant of entitlement to service connection for PTSD with severe major depressive disorder, with psychotic features, is denied.





____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


